W. SHARP, Judge.
Cunningham argues on appeal that the trial court erred in not granting his motion for judgment of acquittal at the close of the state’s case. He was convicted of aggravated battery1 because he struck a victim in the back of the head with a wooden weapon resembling a baseball bat. We affirm.
*704Although disputed by Cunningham’s testimony, the state presented evidence at trial through the testimony of the victim and another eye witness, that Cunningham hit the victim in the head with the bat. The victim received injuries requiring stitches and medical treatment. Cunningham admitted he hit the victim, but argued it was done in self-defense. The evidence presented by the state’s witnesses refuted his self-defense theory. The jury resolved these factual disputes contrary to Cunningham’s position and found him guilty as charged. Under these circumstances, as an appellate court, we must affirm. Tibbs v. State, 397 So.2d 1120, 1123 (Fla.1981).
AFFIRMED.
HARRIS, CJ., and DAUKSCH, J., concur.

. § 784.045(l)(a)(2), Fla.Stat.